Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 1/11/2022.

	The status of the claims is as follows:
		Claims 1-15 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 1/28/2022 has been considered and a copy has been placed in the file.

	The applicant’s replacement drawing dated 1/28/2022 have been approved by the Examiner.

OBJECTION(S)
	In claim 5, line 1, it appears that “arm generally isosceles” would be better read as –arm is generally an isosceles--.
In claims 7 and 13, line 1, it appears that –is—should be inserted after “arm”, --the—should be inserted after “translate”, in claim 7, line 2, it appears that “vertical movement” should be –vertically--
	In claim 9, line 12, it appears that –an—should be inserted after “generally”.
	In claim 15, line 14, it appears that –an—should be inserted after “generally”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger (4,744,183).
Kruger (4,744,183) discloses a structure access system comprising a pivotable lever (32), a first elongate member (46) with first and second ends, the first elongate member (46) pivotally attached to the pivotable lever (32) at the first elongate member first end (38), a rocker arm (54) attached to the first elongate member second end (56), a second elongate member (48) with first (58) and second (52) ends, the second elongate member (48) pivotally attached (58) to the rocker arm (54) at the second member first end (58) and an entrance mounted (50) to which the second elongate member (48) is pivotally attached (52) at the second member (48) second end (52), the entrance mount (50) attached to a structure entrance (22) that is above a user’s ground-standing reach [Claim 1], 
Wherein the system further having a first position for opening an entrance to a structure (12) for storing bulk materials and a second position for closing an entrance to a structure for storing bulk material (see figure 2) [Claim 2],
Wherein the first elongate member is rigid (see figure below) [Claim 3],
Wherein the second elongate member is rigid (see figure below) [Claim 4],
Wherein the rocker arm (54) is generally isosceles triangle-shaped with a first base angle, a second base angle, and a vertex angle (see figure below), and the rocker arm (54) further having a first connection adjacent to the first base angle that pivotally attaches (60) the rocker arm (54) to a structure for storing bulk material (12), a second connection adjacent to the vertex angle that pivotally attaches (56) the rocker arm (54) to the first elongate member (46), and a third connection adjacent to the second base angle that pivotally attaches (58) the rocker arm (54) to the second elongate member (48) (see figure below) [Claim 5],
Wherein the rocker arm (54) pivotable about the first connection (see figure below) [Claim 6],
Wherein the rocker arm is configured to translate the  first elongate member (46) vertical movement to an angle that is less than 90 degrees (see figure below) (note: can rotate lid to any angle, including less than 90 degrees) [Claim 7],
Wherein the system is configured as an aftermarket system (can be attached to any silo after the silo has been installed) [Claim 8].
[NOTE: Claims 9-15 contain the exact same limitations/language as specifically detailed above in claims 1-8]

    PNG
    media_image1.png
    762
    601
    media_image1.png
    Greyscale

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634